 Case: 1:20-cv-00120-TSB-KLL Doc #: 14 Filed: 05/08/20 Page: 1 of 1 PAGEID #: 160




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

CORNELIUS L. HARRIS,                                          Case No. 1:20-cv-120
    Plaintiff,                                                Black, J.
                                                              Litkovitz, M.J.
        vs.

WARDEN ERDOS, et al.,                                         ORDER
    Defendants.

        Plaintiff, an inmate at the Southern Ohio Correctional Facility, brings this civil rights

action alleging violations of his rights by prison employees for denying him recreation without a

penological purpose. (See Docs. 4, 8, 13). This matter is before the Court on plaintiff’s motion

for discovery (Doc. 7) and defendants’ response in opposition (Doc. 10).

        On April 2, 2020, plaintiff filed the present motion for discovery, which requests the

identities and other information about the John Doe defendants named in this case. (Doc. 7). In

response, defendants state that a notice of appearance of counsel was filed with this Court on

April 9, 2020 and a notice thereof was sent to plaintiff by U.S. mail. (Doc. 10 at 2). Defendants

further state that plaintiff has not contacted legal counsel of record by mail or otherwise

requesting the information contained in his motion for discovery. (Id.).

        Plaintiff is advised that he must serve his discovery requests on defendants and their legal

counsel rather than file them with the Court. See Fed. R. Civ. P. 34(a) (“A party may serve on

any other party a request within the scope of Rule 26(b). . . .”). Accordingly, plaintiff’s motion

for discovery (Doc. 7) is DENIED.

   IT IS SO ORDERED.


Date:   5/8/2020
                                                              Karen L. Litkovitz
                                                              United States Magistrate Judge
